
	
		I
		111th CONGRESS
		1st Session
		H. R. 2243
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Mr. Buyer (for
			 himself, Mr. Walz,
			 Mr. Roe of Tennessee,
			 Mr. Bachus,
			 Mr. Pierluisi,
			 Mr. Boozman,
			 Mr. Burton of Indiana,
			 Mr. Buchanan,
			 Mr. Rooney,
			 Mrs. Bono Mack,
			 Mr. Kline of Minnesota,
			 Mr. Putnam,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Taylor,
			 Mr. Miller of Florida,
			 Mr. Hall of New York,
			 Ms. Corrine Brown of Florida,
			 Ms. Jackson-Lee of Texas,
			 Mr. Calvert,
			 Mr. McMahon,
			 Mr. Jones,
			 Ms. Bordallo,
			 Mr. Gohmert,
			 Mr. Michaud, and
			 Mr. Donnelly of Indiana) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for an
		  increase in the amount of monthly dependency and indemnity compensation payable
		  to surviving spouses by the Secretary of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Surviving Spouses’ Benefit Improvement
			 Act of 2009.
		2.Increase in
			 amount of dependency and indemnity compensation payable to surviving spouses by
			 the Secretary of Veterans Affairs
			(a)IncreaseSection 1311 of title 38, United States
			 Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking of $1,091 and inserting equal to 55 percent
			 of the rate of monthly compensation in effect under section 1114(j) of this
			 title; and
					(B)in paragraph
			 (3)—
						(i)by
			 striking $1,067 each place it appears and inserting
			 $1,292;
						(ii)by
			 striking 1,104 and inserting $1,337;
						(iii)by
			 striking $1,165 both places it appears and inserting
			 $1,411;
						(iv)by
			 striking $1,215 and inserting $1,472;
						(v)by
			 striking $1,128 both places it appears and inserting
			 $1,365;
						(vi)by
			 striking $1,172 and inserting $1,419;
						(vii)by
			 striking $1,207 and inserting $1,462;
						(viii)by striking
			 $1,276 and inserting $1,546;
						(ix)by
			 striking $1,246 and inserting $1,509;
						(x)by
			 striking $1,319 and inserting $1,598;
						(xi)by
			 striking $1,452 and inserting $1,760;
						(xii)by
			 striking $1,637 and inserting $1,984;
						(xiii)by striking
			 $1,768 and inserting $2,141;
						(xiv)by
			 striking $1,941 and inserting $2,352;
						(xv)by
			 striking $2,076 and inserting $2,516;
						(xvi)by
			 striking $2,276 and inserting $2,759;
						(xvii)by striking
			 $1,342 and inserting $1,589; and
						(xviii)by striking
			 $2,499 and inserting $2,960; and
						(2)by adding at the
			 end the following new subsection:
					
						(g)In the case of an individual who is
				eligible for dependency and indemnity compensation under this section who is
				also eligible for benefits under another provision of law by reason of such
				individual’s status as the surviving spouse of a veteran, then, notwithstanding
				any other provision of law (other than section 5304(b)(3) of this title),
				neither a reduction nor an offset in benefits under such provision shall be
				made by reason of such individual’s eligibility for benefits under this
				section.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to compensation paid under chapter 13 of title 38, United States Code,
			 for months beginning after the date that is 6 months after the date of the
			 enactment of this Act.
			
